DETAILED ACTION
This office action is in response to the application filed October 2, 2020 in which claims 1-7 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24” has been used to designate both “hinges” and “light emitter” (see at least pg. 4, lines 12 and 17).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figure 1 contains two reference numerals “42” where upon information and belief, one of those should be amended to recite reference numeral “40” (see Figure 1 and pg. 5, line 6).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “by actuator of said actuator” on line 5.  This limitation renders claim 2 indefinite because the meaning of “actuator of said actuator” is not understood.  For purposes of examination, this limitation will be interpreted as “by actuation of said actuator.”
Claim 7 recites the limitation “by actuator of said actuator” on lines 17-18.  This limitation renders claim 7 indefinite because the meaning of “actuator of said actuator” is not understood.  For purposes of examination, this limitation will be interpreted as “by actuation of said actuator.”
Dependent claims are rejected at least for depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 10,935,815 Castañeda in view of US Pub No. 2021/0177688 Ashby, and in further view of USPN 7,942,520 Sheldon.
To claim 1, Castañeda discloses a protective eyewear assembly (12) (see Figures 1A-1D; col. 2, line 48 – col. 6, line 28) comprising:
a frame (16) and a pair of temples (14A,14B) being attached to and extending rearwardly of said frame;
a lens (see Figures 1A-1D; col. 2, lines 54-65);
a light emitter (108) being mounted on a first temple of said pair of temples, said light emitter being directed forward of said frame (see Figures 1A-1D; col. 3, lines 20-29); and
an actuator (110) being engaged with said light emitter to turn said light emitter on or off (see Figures 1A-1D; col. 5, lines 24-41).
Castañeda does not expressly disclose a protective eyewear assembly comprising a lens being attached to and extending downwardly from said frame, said lens including lateral sides extending to a forward section of each of said temples, said lens being comprised of an impact resistant material.
However, Ashby teaches a protective eyewear assembly (see especially Figures 5A-9C) being attached to and extending downwardly from said frame, said lens including lateral sides extending to a forward section of each of said temples, said lens being comprised of an impact resistant material (see Figures 5A-9C; para. 0042).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the protective eyewear assembly of Castañeda to include a single, impact resistant lens as taught by Ashby because Ashby teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill in the art that an impact resistant lens would be desirable for its durability and resistance to shattering.
The modified invention of Castañeda (i.e. Castañeda in view of Ashby, as detailed above) does not expressly teach a protective eyewear assembly comprising a reflective material being attached to and extending along a front side of said frame, said reflective material extending beyond said frame and onto each of said temples.
However, Sheldon teaches a protective eyewear assembly (see all Figures) comprising a reflective material being attached to and extending along a front side of said frame, said reflective material extending beyond said frame and onto each of said temples (see all Figures; col. 1, lines 44-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified protective eyewear assembly of Castañeda to include reflective material as taught by Sheldon because Sheldon teaches that this configuration is known in the art for safety purposes (col. 1, lines 18-31).  It would further have been obvious to one of ordinary skill in the art that the adding the reflective material of Sheldon to the modified protective eyewear of Castañeda would be beneficial for allowing the modified protective eyewear of Castañeda to maintain enhanced levels of visibility in the event the battery of the modified invention of Castañeda becomes depleted.

To claim 2, the modified invention of Castañeda (i.e. Castañeda in view of Ashby and Sheldon, as detailed above) further teaches a protective eyewear assembly further including a control circuit being electrically coupled to said actuator and said light emitter, said control circuit controlling light emission of said light emitter wherein the light emission of said light emitter is selectable between continuous light emission and variable speed flashes of light emission by actuation of said actuator (see especially Figure 1D of Castañeda; col. 4, line 55 – col. 6, line 28 of Castañeda).

To claim 3, the modified invention of Castañeda (i.e. Castañeda in view of Ashby and Sheldon, as detailed above) further teaches a protective eyewear assembly further including:  a receiver being electrically coupled to said control circuit; a transmitter being in wireless communication with said receiver; and a control being electrically coupled to said transmitter, said control being actuated to control said light emitter (see especially Figure 1D of Castañeda; col. 4, line 55 – col. 6, line 28 of Castañeda).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Castañeda in view of Ashby and Sheldon, and in further view of USPN 10,288,898 Postolek.
To claim 4, the modified invention of Castañeda (i.e. Castañeda in view of Ashby and Sheldon, as detailed above) further a protective eyewear assembly as recited in claim 1, above.
The modified invention of Castañeda does not expressly teach a protective eyewear assembly further including a lanyard having a first end and a second end, said first end being attached to one of said temples and said second end being attached to another one of said temples.
However, Postolek teaches a protective eyewear assembly (see Figures 1-3) further including a lanyard (16) having a first end and a second end, said first end being attached to one of said temples and said second end being attached to another one of said temples (see especially Figures 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified protective eyewear of Castañeda to include a lanyard as taught by Postolek because Postolek teaches that this configuration is known in the art and beneficial for securing the protective eyewear assembly around the neck of a wearer when not in use (col. 1, lines 15-22).

To claim 6, the modified invention of Castañeda (i.e. Castañeda in view of Ashby and Sheldon, as detailed above) further a protective eyewear assembly as recited in claims 1 and 3, above.
The modified invention of Castañeda does not expressly teach a protective eyewear assembly further including a lanyard having a first end and a second end, said first end being attached to one of said temples and said second end being attached to another one of said temples.
However, Postolek teaches a protective eyewear assembly (see Figures 1-3) further including a lanyard (16) having a first end and a second end, said first end being attached to one of said temples and said second end being attached to another one of said temples (see especially Figures 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified protective eyewear of Castañeda to include a lanyard as taught by Postolek because Postolek teaches that this configuration is known in the art and beneficial for securing the protective eyewear assembly around the neck of a wearer when not in use (col. 1, lines 15-22).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Castañeda in view of Ashby, Sheldon, and Postolek, and in further view of US Pub No. 2005/0268436 Yoshiguchi.
To claim 5, the modified invention of Castañeda (i.e. Castañeda in view of Ashby, Sheldon, and Postolek, as detailed above) further teaches a protective eyewear assembly further including a stop (16c of Postolek) being attached to said lanyard between said first and second ends (see Figures 1-3 of Postolek).
The modified invention of Castañeda does not expressly teach a protective eyewear assembly wherein said stop has a reflective material positioned thereon.
However, Yoshiguchi teaches a stop (R) having a reflective material positioned thereon (see all Figures; paras. 0039, 0062).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the stop of the modified invention of Castañeda to include a reflective material positioned thereon as taught by Yoshiguchi because Yoshiguchi teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill that a reflective material would enhance the visibility of the stop, which may assist a wearer in locating the stop in low-light settings.

To claim 7, Castañeda discloses a protective eyewear assembly (12) (see FIgures 1A-1D; col. 2, line 48 – col. 6, line 28) comprising:
a frame (16) and a pair of temples (14A,14B) being attached to and extending rearwardly of said frame;
a lens (see Figures 1A-1D; col. 2, lines 54-65);
a light emitter (108) being mounted on a first temple of said pair of temples, said light emitter being directed forward of said frame (see Figures 1A-1D; col. 3, lines 20-29);
an actuator (110) being engaged with said light emitter to turn said light emitter on or off (see Figures 1A-1D; col. 5, lines 24-41);
a control circuit being electrically coupled to said actuator and said light emitter, said control circuit controlling light emission of said light emitter wherein the light emission of said light emitter is selectable between continuous light emission and variable speed flashes of light emission by actuation of said actuator (see Figures 1A-1D; col. 4, line 55 – col. 6, line 28);
a receiver being electrically coupled to said control circuit (see Figures 1A-1D; col. 4, line 55 – col. 6, line 28);
a transmitter being in wireless communication with said receiver (see Figures 1A-1D; col. 4, line 55 – col. 6, line 28);
a control being electrically coupled to said transmitter, said control being actuated to control said light emitter (see Figures 1A-1D; col. 4, line 55 – col. 6, line 28).
Castañeda does not expressly disclose a protective eyewear assembly comprising a lens being attached to and extending downwardly from said frame, said lens including lateral sides extending to a forward section of each of said temples, said lens being comprised of an impact resistant material.
However, Ashby teaches a protective eyewear assembly (see especially Figures 5A-9C) being attached to and extending downwardly from said frame, said lens including lateral sides extending to a forward section of each of said temples, said lens being comprised of an impact resistant material (see Figures 5A-9C; para. 0042).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the protective eyewear assembly of Castañeda to include a single, impact resistant lens as taught by Ashby because Ashby teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill in the art that an impact resistant lens would be desirable for its durability and resistance to shattering.
The modified invention of Castañeda (i.e. Castañeda in view of Ashby, as detailed above) does not expressly teach a protective eyewear assembly comprising a reflective material being attached to and extending along a front side of said frame, said reflective material extending beyond said frame and onto each of said temples.
However, Sheldon teaches a protective eyewear assembly (see all Figures) comprising a reflective material being attached to and extending along a front side of said frame, said reflective material extending beyond said frame and onto each of said temples (see all Figures; col. 1, lines 44-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified protective eyewear assembly of Castañeda to include reflective material as taught by Sheldon because Sheldon teaches that this configuration is known in the art for safety purposes (col. 1, lines 18-31).  It would further have been obvious to one of ordinary skill in the art that the adding the reflective material of Sheldon to the modified protective eyewear of Castañeda would be beneficial for allowing the modified protective eyewear of Castañeda to maintain enhanced levels of visibility in the event the battery of the modified invention of Castañeda becomes depleted.
The modified invention of Castañeda does not expressly teach a protective eyewear assembly further including a lanyard having a first end and a second end, said first end being attached to one of said temples and said second end being attached to another one of said temples.
However, Postolek teaches a protective eyewear assembly (see Figures 1-3) further including a lanyard (16) having a first end and a second end, said first end being attached to one of said temples and said second end being attached to another one of said temples (see especially Figures 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified protective eyewear of Castañeda to include a lanyard as taught by Postolek because Postolek teaches that this configuration is known in the art and beneficial for securing the protective eyewear assembly around the neck of a wearer when not in use (col. 1, lines 15-22).
The modified invention of Castañeda does not expressly teach a protective eyewear assembly wherein said stop has a reflective material positioned thereon.
However, Yoshiguchi teaches a stop (R) having a reflective material positioned thereon (see all Figures; paras. 0039, 0062).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the stop of the modified invention of Castañeda to include a reflective material positioned thereon as taught by Yoshiguchi because Yoshiguchi teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill that a reflective material would enhance the visibility of the stop, which may assist a wearer in locating the stop in low-light settings.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732